office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b02 srtetelman postf-117308-17 uilc date date to associate area_counsel large business and international from special counsel to the associate chief_counsel financial institutions and products subject dividends received deduction for exchange-traded fund dividends this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent x y z ps index etf trust j percent k percent year year year year issue ------------------------------------------------ ---------------------------------------------------- -------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------- --------------------- ------------------------------------ ------- ----- ------- ------- ------- ------- postf-117308-17 whether a taxpayer’s short positions in swaps reflecting the value of a stock index index are substantially_similar_or_related_property within the meaning of sec_246 of the internal_revenue_code with respect to shares of an exchange-traded fund that tracks the performance of the same index facts parent is the common parent of an affiliated_group_of_corporations the group or the taxpayer that filed consolidated federal_income_tax returns for tax years year through year the years under examination group member x is a customer-facing equity-swap dealer group member y is the group’s primary broker dealer at all relevant times x was a dealer within the meaning of sec_475 beginning in year and through the present x’s business included entering into both long positions and short positions with respect to the index using a combination of stocks futures and exchange-traded funds etf’s prior to converting to an llc in year x acquired short positions with respect to the index using numerous notional_principal_contracts hereinafter collectively referred to as the swaps the maturities of the swaps varied with --------------being the most common maturity the terms of the swaps required x to pay or otherwise credit the appreciation in the index and any dividends conversely under the swaps the third- party customer counterparties made payments to x equal to the sum of any depreciation in value of the index and a financing payment prior to converting to an llc in year x also acquired shares in the etf trust according to its prospectus the etf trust was organized through a_trust agreement and was a unit_investment_trust that sought to provide investment results that before minimal estimated annual expenses of j percent of its average net assets corresponded as closely as possible to the price and yield performance of the index the etf trust held a portfolio of all the common stocks that were included in the index with the weight of each stock in the portfolio closely corresponding to the weight of such stock in the index thus the etf trust and the index produced nearly identical economic returns the etf trust rebalanced its portfolio from time to time to conform to periodic changes in the identity and relative weightings of securities in the index holders of the etf trust’s shares received quarterly dividends in an amount corresponding to the amount of any cash dividends declared with respect to the common stocks actually held by the etf trust during the applicable_period net of minimal fees and expenses associated with operation of the etf trust and taxes if applicable for federal_income_tax purposes the etf trust was a regulated_investment_company ric under subchapter_m of the code individual shares were generally available for although each share in the etf trust was a security called a_trust unit or unit the etf trust was a domestic_corporation for federal_income_tax purposes and such securities are referred to herein as shares postf-117308-17 purchase and sale on an exchange and through broker dealers at market prices in addition certain institutional investors were authorized participants with respect to the etf trust and were permitted to purchase or redeem shares directly with the etf trust but could do so only in large blocks of big_number shares known as creation units creation unit transactions were conducted in exchange for the deposit or delivery of in- kind securities constituting a substantial replication of the securities included in the index cash or both y was an authorized participant of the etf trust and in the ordinary course of its business regularly exercised its rights to create or redeem creation units in-kind x was not an authorized participant of the etf trust the divergence between the etf trust’s holdings and the components of the index was minimal and the taxpayer expected such divergence to be minimal in its economic analyses of its swap hedging_transactions to manage its risk x ensured that it held short swaps that were sized to offset risks associated with holding the etf trust shares that it purchased from the market in year x converted into an llc and a different group member z acquired the etf trust shares x continued to enter into swaps with third-party customers and also entered into a back-to-back swap with z similar to the swaps with third-party customers under the terms of the back-to-back swap z was required to pay or otherwise credit to x the appreciation in the index and any dividends conversely x was required to pay or otherwise credit to z an amount equal to the sum of any depreciation in the index plus a financing fee thus z’s short position in the back-to- back swap was similar economically to x’s short position in the swaps as previously defined accordingly hereinafter the term swaps refers to both the back-to-back swap and the previously defined swaps to finance the purchase of the etf trust shares at the lowest possible cost x and z3 lent the etf trust shares to y y then in the normal course of its brokerage business lent the shares to its third-party customers to cover those customers’ short positions on the etf trust shares to ensure that x or z received actual dividends on the etf trust shares rather than substitute dividends which would not qualify for the dividends received deduction drd during the period around each dividend date x and z required y to return the same number of etf trust shares that were borrowed y did not require its customers to return the shares they had borrowed instead y borrowed shares from the market to return to x or z during a brief period prior to completing the restructuring a partnership ps owned by two group members was used to acquire the etf trust shares from the market and enter into a back-to-back swap with x ps owned the etf trust shares briefly in year and z owned the shares after x converted to an llc in year the service is not challenging the taxpayer’s claim that x’s loan of the etf trust shares to y qualified under sec_1058 postf-117308-17 x and z placed the returned shares in a separate_account over the dividend record dates so that the shares could not be used for any purpose other than in repurchase transactions during the period around the dividend date when y returned the shares to x or z in some cases the returned shares were used as collateral under a repurchase_agreement repo x and z considered etf trust shares that were financed with a repo to be debt-financed_portfolio_stock for which each entity reduced the drd under sec_246a x and z generally hedged in the most profitable manner and financing the acquisition of etf trust shares with a repo was more expensive than financing by lending the etf trust shares to y to cover third-party client short_sales in order to maximize profit x and z sought to finance transactions by lending shares to cover third-party customers’ short_sales as often as possible and to use repo financing as seldom as possible x and z entered into swaps and acquired the etf trust shares contemporaneously as paired transactions historically the demand in prime brokerage for etf trust shares to cover customer short positions has been robust making the use of etf trust shares to hedge the swaps desirable throughout the years under examination the taxpayer stated that it could have offset the swaps by acquiring the individual components of the index instead of the etf trust shares but that demand for the various components of the index is generally not as consistent as the demand for etf trust shares thus according to the taxpayer offsetting the swaps by acquiring the individual components of the index instead of the etf trust shares would have reduced or even eliminated its economic profit from the transactions the taxpayer stated that it was most profitable to enter into offsetting etf trust share purchases together with the short swap even absent the drd benefit the economics of holding the offsetting swaps and etf trust shares were materially enhanced by the claimed percent drd effectively x and z were in economically neutral positions with respect to the dividends because the dividends earned on the etf trust shares funded the obligation to pay or credit the same dividends on the swaps x and z were also in economically neutral positions with respect to the index because the swaps granted x and z the right to be paid or otherwise credited an amount equal to the sum of any depreciation in the index plus a financing fee however despite the offsetting dividend flows and the offsetting of overall risk of holding the etf trust shares x and z claimed a deduction for the dividends that x and z credited to counterparties on the swaps and deducted almost percent of the dividend flow again as a drd as discussed above x and z did not claim the drd with respect to a small amount of dividends received with respect to etf trust shares that it considered to be debt-financed_portfolio_stock subject_to sec_246a law analysis postf-117308-17 under sec_243 a corporation is generally allowed a percent drd on most dividends received from a domestic_corporation subject_to income_tax sec_246 provides various rules limiting the drd allowed under sec_243 in particular sec_246 disallows the drd for any dividend on a share of stock that is held by the taxpayer for days or less during the 91-day period beginning on the date which i sec_45 days before the date on which the share becomes ex-dividend with respect to the dividend for this purpose under sec_246 a taxpayer’s holding_period in a dividend-paying stock is reduced in the manner provided in regulations prescribed by the secretary for any period during the 91-day period referred to in sec_246 in which under regulations prescribed by the secretary the taxpayer has diminished his or her risk of loss by holding one or more other positions with respect to substantially_similar_or_related_property ssrp sec_1_246-5 of the income_tax regulations provides rules for applying sec_246 sec_1_246-5 provides that the holding_period of stock for purposes of the drd is appropriately reduced for any period in which a taxpayer has diminished its risk of loss by holding one or more other positions with respect to ssrp sec_1_246-5 provides that the term ssrp is applied according to the facts and circumstances of each case in general property is ssrp to stock when i the fair market values of the stock and the property primarily reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign- currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or indirectly changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 provides that a taxpayer has diminished its risk of loss on dividend-paying stock by holding positions with respect to ssrp if changes in the fair market values of the stock and the positions are reasonably expected to vary inversely sec_1_246-5 provides that a position with respect to property is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 provides that rights and obligations under notional_principal_contracts such as swaps are considered separately even though payments with regard to those rights and obligations are generally netted for other purposes therefore if a taxpayer is treated as receiving payments under a swap when the fair_market_value of in addition sec_246 disallows the drd for any dividend on a share of stock to the extent that the corporate shareholder is under an obligation whether pursuant to a short_sale or otherwise to make related payments with respect to positions in ssrp since the analysis of whether the swaps are ssrp with respect to the etf shares is the same the conclusions expressed herein apply equally for purposes of sec_246 postf-117308-17 the underlying_security declines the taxpayer has diminished its risk of loss by holding a position in ssrp regardless of the netting of payments under the contract for other purposes sec_1_246-5 provides special rules often referred to as the portfolio rules that apply when a position reflects the value of more than one stock in general if a position reflects the value of a portfolio of stocks the position is determined to be ssrp with respect to the stocks held by the taxpayer under the rules of paragraphs c ii through iv of sec_1_246-5 sec_1_246-5 provides that notwithstanding paragraph b of sec_1_246-5 a position reflecting the value of a portfolio of stocks is ssrp to the stocks held by the taxpayer only if the position and the taxpayer’s holdings substantially overlap as of the most recent testing_date a position may be substantially_similar or related to a taxpayer’s entire stock holdings or a portion of a taxpayer’s stock holdings sec_1_246-5 contains a three-step procedure for determining whether a position reflecting the value of a portfolio of stocks is ssrp with respect to a dividend- paying stock in general step one requires the taxpayer to construct a subportfolio the subportfolio that consists of stock in an amount equal to the lesser_of the fair_market_value of each stock represented in the position and the fair_market_value of the stock in the taxpayer’s stock holdings the subportfolio may contain fewer than stocks then under step two if the fair_market_value of the subportfolio is equal to or greater than percent of the fair_market_value of the stocks represented in the position the position and the subportfolio substantially overlap finally under step three if the position does not substantially overlap with the subportfolio the taxpayer must reduce the size of the position and repeat steps one and two the largest percentage of the position that results in a substantial overlap is substantially_similar or related to the subportfolio determined with respect to that percentage of the position sec_1_246-5 contains an anti-abuse rule providing that notwithstanding paragraphs c i through v of sec_1_246-5 a position that reflects the value of more than one stock is a position in ssrp with respect to the appropriate portion of the taxpayer’s stock holdings if a changes in the value of the position or the stocks reflected in the position are reasonably expected to virtually track directly or inversely changes in the value of the taxpayer’s stock holdings or any portion of the taxpayer’s stock holdings and other positions of the taxpayer and b the position is acquired or held as part of a plan a principal purpose of which is to obtain tax savings including by deferring tax the value of which is significantly in excess of the expected pre-tax economic profits from the plan for this purpose a portfolio of stock is stock of more than unrelated issuers sec_1_246-5 if a position reflects the value of more than one stock but less than a portfolio of stock the position is treated as a separate position with respect to each of the stocks the value of which the position reflects sec_1_246-5 postf-117308-17 sec_1_246-5 provides two anti-abuse_rules for transactions involving the use of related_persons or pass-through entities the first provides that positions held by a party related to the taxpayer within the meaning of sec_267 or sec_707 are treated as positions held by the taxpayer if the positions are held with a view to avoiding the application of sec_1_246-5 or sec_1_1092_d_-2 the second anti-abuse rule under sec_1 c provides that a taxpayer is treated as diminishing its risk of loss by holding substantially_similar_or_related_property if the taxpayer holds an interest in or is the beneficiary of a pass-through entity intermediary or other arrangement with a view to avoiding the application of sec_1_246-5 or sec_1_1092_d_-2 the terms pass-through entity and intermediary are undefined in the regulations in the instant case the swaps are a position with respect to property within the meaning of sec_1_246-5 the taxpayer argues that because the swaps represent the value of all of the stocks included in the index whether the swaps are ssrp with respect to x’s and z’s stock holdings must be determined under the portfolio rules according to the taxpayer because x’s and z’s stock holdings do not include the individual stocks included in the index there is no substantial overlap under the portfolio rules and therefore sec_246 does not apply to reduce x’s and z’s holding_period in the dividend-paying stock the etf trust shares the taxpayer misapplies the rules in sec_1_246-5 to arrive at a result that is plainly contrary to the purpose of sec_246 sec_1_246-5 expressly states that the meaning of ssrp is determined according to the facts and circumstances of each case in this case the individual stocks in the index in the aggregate reflect not only the performance of the index but also the performance of a single company’s stock - the shares of the etf trust thus the swaps may be positions with respect to ssrp under either the general_rule in sec_1_246-5 or the portfolio rules of sec_1_246-5 the dividend-paying entity the etf trust held the stocks that comprised the index and was designed and managed so that the etf trust’s price and yield corresponded as closely as possible to the price and yield performance of the index the position the swaps also reflected the performance of all of the stocks underlying the index accordingly the swaps not only reflected the performance of all of the individual stocks in the index but also reflected the performance of the etf trust as a result the fair market values of the position and the dividend-paying stock reflected the performance of a single firm or enterprise the etf trust as required by sec_1_246-5 moreover changes in the fair_market_value of the etf trust shares are reasonably expected to closely match changes in the fair_market_value of the basket of stocks comprising the index therefore under sec_1_246-5 the swaps are positions in ssrp with respect to the etf trust shares the taxpayer argues that because sec_1_246-5 states that notwithstanding paragraph b of this section a position that reflects the value of more than one stock is ssrp only if the substantial overlap test is met and therefore the swaps and the etf trust shares may only be tested under the portfolio rules in sec_1_246-5 postf-117308-17 through iv we believe the taxpayer’s reading of this phrase is incorrect the portfolio rules of sec_1_246-5 are intended to apply in situations in which the taxpayer holds a portfolio of stocks and the question is whether the position is a position in ssrp with respect to all or a portion of the taxpayer’s stock holdings the existence of these rules does not preclude a position referencing a portfolio of stocks from being a position in ssrp with respect to a stock of a single corporation such as an etf when the etf and the position reflect the performance of the same index accordingly under sec_246 because x and z under regulations prescribed by the secretary have diminished their risk of loss by holding one or more positions with respect to substantially_similar_or_related_property the holding_period in the etf trust shares is reduced by excluding the period during which the risk of loss was diminished by holding ssrp x and z acquired the swaps and the etf trust shares contemporaneously thus their holding periods for the etf trust shares do not meet the requisite time period for x and z to be eligible for the drd under the statute as a result of our conclusion under the general_rule in sec_1_246-5 we need not address the application of the portfolio rules or the anti-abuse rule under sec_1 c vi to the etf trust dividends in addition the first anti-abuse rule under sec_1_246-5 is not implicated in the instant case because at all times the party owning the etf shares also held swaps with respect to the index we note however that the second anti-abuse rule in sec_1_246-5 also may be applied to the etf trust dividends under the second anti-abuse rule_of sec_1 c if x or z as appropriate holds the interest in the etf trust with a view to avoiding the application of sec_1_246-5 and the etf trust which is a ric for federal_income_tax purposes is considered a pass-through entity intermediary or other arrangement then x or z as appropriate is treated as holding substantially_similar_or_related_property the term pass-through entity is commonly understood to include partnerships_and_s_corporations in some instances however the term also includes hybrid entities such as rics for example rics real_estate_investment_trusts trusts partnerships_and_s_corporations are all considered pass-through entities for purposes of sec_1260 relating to gain from constructive_ownership transactions sec_1260 in general sec_1260 prevents taxpayers from obtaining tax benefits both deferral and character from holding a derivative position through an entity rather than direct ownership rics are also generally considered pass-through entities under sec_67 moreover rics like partnerships_and_s_corporations are generally designed and operated to avoid an entity-level tax under subchapter_m of the code as a ric is entitled to a deduction for dividends_paid and adverse tax consequences result if dividends received in addition application of the anti-abuse rule under sec_1_246-5 would require a detailed analysis of the pre-tax economic profits from the plan including a determination of which aspects of taxpayer’s operations are properly considered part of the plan see eg sec_267 postf-117308-17 by a ric are not distributed to ric shareholders and deducted as a dividend paid for the taxable_year certain favorable tax_attributes associated with various types of income and gain of a ric pass through to the ric shareholders when the ric distributes dividends attributable to such income and gain to its shareholders significantly dividends eligible for the drd pass through rics in this manner we conclude therefore that a ric is properly considered a pass-through entity for purposes of the sec_1_246-5 anti-abuse rule the etf trust provided x and z a means of indirectly owning the shares underlying the index and obtaining returns that closely matched the returns on the index treating the etf trust as a pass-through entity is consistent with the purpose of the sec_1_246-5 anti-abuse rule by its plain language the term with a view to indicates that the taxpayer must be motivated to some degree to structure a transaction or series of transactions in a particular manner so as to avoid disallowance of the drd it is also clear that such a motivation need not be a primary or principal determinant in our opinion the taxpayer’s inclusion of the drd as one of many factors in its planning and structuring of the transactions as a whole and the taxpayer’s statements regarding its motivations for the transactions satisfy the with a view to standard of the sec_1_246-5 anti- abuse rule for example x and z took steps to seek to ensure that they would be entitled to a drd with respect to the etf trust shares by structuring their transactions so that they would receive actual dividends rather than substitute dividends which would not qualify for the drd as set forth above to finance the purchase of the etf trust shares at the lowest possible cost x and z lent the etf trust shares to y then in the normal course of its brokerage business y lent the shares to its third-party customers to cover those customers’ short positions on the etf trust shares to ensure that x and z received actual dividends on the etf trust shares rather than substitute dividends x and z required y to return the same number of etf trust shares that were borrowed and x and z placed the returned shares in a separate_account over the dividend record dates so that the shares could not be used for any purpose other than in repurchase transactions in addition to taking proactive steps to seek to ensure that they received the drd x and z also structured their transactions so that they would essentially eliminate their risk in addition a ric properly may be treated as an intermediary or other arrangement under the sec_1_246-5 anti-abuse rule given that ric dividends originate with the individual stock held by the ric the ric itself may be viewed as merely an intermediary between the original dividend-paying stock and the ric shareholder moreover because rics resemble partnerships_and_s_corporations by typically not incurring an entity-level tax a ric is generally comparable to traditional pass-through entities and therefore also may be considered an other arrangement under the ejusdem generis canon of statutory construction where a general term follows the specific enumeration of a particular class of thing the general term is construed as applying to things of the same general class see eg 76_tc_580 interpreting other_casualty for purposes of sec_165 postf-117308-17 with respect to the etf trust shares by entering into the swaps contemporaneously with the purchase of the etf trust shares as discussed above the etf trust was organized to provide investment results that before minimal expenses corresponded as closely as possible to the price and yield performance of the index the etf trust held all of the common stocks that were included in the index with the weight of each stock closely corresponding to the weight of such stock in the index the etf trust also rebalanced its holdings from time to time to conform to periodic changes in the identity and relative weightings of securities in the index further holders of the etf trust’s shares received quarterly dividends in an amount corresponding to the amount of any cash dividends_paid with respect to the common stocks actually held by the etf trust during the applicable_period net of fees and expenses associated with operation of the etf trust and taxes if applicable the forgoing in addition to the fact that the position would have satisfied the substantial overlap test of the portfolio rules had x or z as appropriate directly held the stocks held by the etf trust provides sufficient evidence to demonstrate that the etf trust shares were held with a view to avoiding the application of sec_246 and sec_1_246-5 in planning and structuring the transactions each entity proactively sought to ensure that it would be entitled to a drd while simultaneously ensuring that it essentially eliminated its risk of loss even if each entity had other business reasons for structuring its transactions in this manner those business reasons would not alter the conclusion that the etf trust shares were held with a view to avoiding the application sec_246 and sec_1_246-5 thus x and z are treated as diminishing their risk of loss by holding a position with respect to ssrp because each held the etf trust shares an interest in a pass-through entity within the meaning of sec_1_246-5 with a view to avoiding the application sec_246 and sec_1_246-5 the application of sec_1_246-5 and the second anti-abuse rule in sec_1 c to the facts of the instant case is consistent with the legislative_history to sec_246 which provides that regulations under sec_246 are intended to apply to a transaction involving the acquisition of a short position on an index while holding stock of an investment_company whose principal holdings mimic the performance of the stocks included in the stock index see h_r conf_rep no 98th cong 2d sess thus congress intended that the regulations disallow the drd in situations like the instant case in which security or portfolio-specific risk in contrast to general market risk is eliminated through the use of short positions in ssrp here the swaps reference the same basket of stocks held by the etf trust and effectively eliminated all risk associated with ownership of the etf trust shares postf-117308-17 based on the foregoing we conclude that the swaps held by x or z as appropriate are positions in ssrp with respect to each entity’s corresponding etf trust shares under both sec_1_246-5 and the second anti-abuse rule_of sec_1_246-5 resulting in a reduction in each entity’s holding_period with respect to the etf trust shares and the disallowance of the drd claimed by each entity with respect to dividends it received on the etf trust shares case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions associate chief_counsel financial institutions and products by _____________________________ jeffrey t rodrick special counsel to the associate chief_counsel financial institutions and products
